DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 59-66 and 68-71 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US Patent Pub. 2012/0083678 A12 to Drauch et al (“Drauch”).
As to claim 59, Drauch discloses a method of differentiating anatomical structures (See Fig. 4), comprising: 
illuminating a biological sample that includes anatomical structures with illuminating photons to generate interacted photons (410); 
collecting, with an endoscope, the interacted photons that have interacted with the biological sample (420-430); 
modulating the interacted photons into a first optical component and a second optical component prior to passing the interacted photons on to at least one detector (420-430); 
passing the first optical component and second optical component on to at least one detector (430); 
detecting, with at least one detector, the first optical component and the second optical component to generate a first image data set (T1) corresponding to the first optical component and a second image data set (T2) corresponding to the second optical component (430); and 
analyzing the first image data set (T1) and the second image data set (T2) to differentiate the anatomical structures (440).
As to claim 60, Drauch discloses wherein the modulating is performed by an optical signal modulator comprising two or more of conformal filters, multivariate optical element (MOE) filters, patterned etalon filters, acousto-optical tunable filters (AOTF) (¶ 0035), liquid crystal tunable filters (LCTF), or multi-conjugate filters.  
As to claim 61, Drauch discloses wherein differentiating anatomical structures comprises differentiating a ureter from surrounding tissue (¶ 0053).  
As to claim 62, Drauch discloses further comprising providing real-time images displayed in stereo vision (See Fig. 3, 360).  
As to claim 63, Drauch discloses wherein analyzing comprises applying one or more chemometric technique to the first image data set (T1) and the second image data set (T2), the one or more chemometric techniques being selected from the group consisting of multivariate curve resolution analysis, principle component analysis (PCA), partial least squares discriminant analysis (PLSDA), k means clustering analysis, band t entropy analysis, adaptive subspace detector analysis, cosine correlation analysis, Euclidian distance analysis, partial least squares regression analysis, spectral mixture resolution analysis, spectral angle mapper metric analysis, spectral information divergence metric analysis, Mahalanobis distance metric analysis, and spectral unmixing analysis (¶ 0055).  
As to claim 64, Drauch discloses a medical imaging system for differentiating anatomical structures comprising: 
an illumination source (353) configured to generate illuminating photons to illuminate a biological sample that includes anatomical structures and produce a plurality interacted photons; 
an endoscope (352) configured to collect interacted photons that have interacted with the sample; 
an optical signature modulator (357) configured to modulate the interacted photons into a first optical component and a second optical component prior to passing the interacted photons on to at least one detector (¶ 0051); 
a detector (358) configured to detect the first optical component and the second optical component to generate a first image data set (T1) corresponding to the first optical component and a second image data set (T2) corresponding to the second optical component (¶ 0051); and 
a processor (359) configured to analyze the first image data set (T1) and the second image data set (T2) to differentiate the anatomical structures (¶ 0049, 0051).  
As to claim 65, the same rejection or discussion is used as in the rejection of claim 60.  
As to claim 66, the same rejection or discussion is used as in the rejection of claim 61.  
As to claim 68, the same rejection or discussion is used as in the rejection of claim 63.  
As to claim 69, Drauch discloses all of the limitations of claim 59, and further discloses a system (See Fig. 3) comprising a processor and a non-transitory processor-readable storage medium in operable communication with the processor (359), the storage medium containing one or more instructions.  
As to claim 70, the same rejection or discussion is used as in the rejection of claim 63.  
As to claim 71, the same rejection or discussion is used as in the rejection of claim 61.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56, 57 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0083678 A12 to Drauch et al (“Drauch”).
As to claim 56, Drauch discloses an imaging system for use in an endoscope, the imaging system (See Fig. 3) comprising: 
an illumination source (352) configured to illuminate a sample with one or more of a first plurality of illuminating photons having a first wavelength to generate a first plurality of interacted photons and a second plurality of illuminating photons having a second wavelength to generate a second plurality of interacted photons, wherein the first wavelength differs from the second wavelength (¶ 0006, 0049, 0051-0052); 
at least one detector configured to detect the first plurality of interacted photons and to detect the second plurality of interacted photons, the detector configured to generate a first image data set corresponding to the first plurality of interacted photons and the detector configured to generate a second image data set corresponding to the second plurality of interacted photons, respectively (¶ 0006, 0049, 0051-0052).
In a separate embodiment, Drauch discloses a configuration that comprises at least two detectors comprising a first detector and a second detector configured to generate a first image data set and a second image data set (See Fig. 3, 216, 220).
It would have been obvious to one of ordinary skill in the art to have combined the teachings of the separate embodiment such that the imaging system comprises a plurality of detectors for detecting different data sets.  
As to claim 57, Drauch discloses wherein the illumination source wherein the illumination source includes at least one of a quartz tungsten halogen light source, a metal halide light source, a light emitting diode (LED), a laser (¶ 0031), or a broadband illumination source.  
As to claim 67, Drauch discloses a configuration in a separate embodiment that comprises at least two detectors comprising a first detector and a second detector configured to generate a first image data set and a second image data set (See Fig. 3, 216, 220).
It would have been obvious to one of ordinary skill in the art to have combined the teachings of the separate embodiment such that the imaging system comprises a plurality of detectors for detecting different data sets.  

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. 2012/0083678 A12 to Drauch et al (“Drauch”) in view of US Patent Pub. 2011/0012025 A1 to Takei.
As to claim 58, Drauch fails to disclose wherein the light emitting diode (LED) includes at least one of a LED array having a uniform selection of emitters which emit over a constant wavelength range, a LED array having a plurality of emitters which emit over a diversity of wavelength ranges, a pulsed LED, or a pulsed LED array.  
Takei discloses an endoscope system wherein the illumination source includes at least a light emitting diode wherein the light emitting diode (LED) includes at least one of a LED array having a uniform selection of emitters which emit over a constant wavelength range, a LED array having a plurality of emitters which emit over a diversity of wavelength ranges, a pulsed LED, or a pulsed LED array (¶ 0025).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Drauch with the teachings of Takei wherein the light emitting diode (LED) includes at least one of a LED array having a uniform selection of emitters which emit over a constant wavelength range, a LED array having a plurality of emitters which emit over a diversity of wavelength ranges, a pulsed LED, or a pulsed LED array, as suggested by Takei thereby similarly using known configurations in the prior art for illumination in place of the laser illumination source in the device of Drauch.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624